Citation Nr: 0033958	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  86-21 214	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel





INTRODUCTION

The veteran served on active duty from March 1968 to March 
1972.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  Such rating decision established February 1, 
1988, as the effective date for a 70 percent rating for PTSD 
as well as for an award of a TDIU.  The veteran subsequently 
perfected his appeal with respect to the issue of entitlement 
to an effective date earlier than February 1, 1988, and the 
RO forwarded the case to the Board.

In a decision dated December 8, 1987, the Board denied 
entitlement to a rating in excess of 50 percent for PTSD and 
also denied entitlement to a TDIU.  In November 1997, the 
veteran's representative filed a motion for reconsideration 
of the December 1987 Board decision.  In November 1998, in 
accordance with 38 U.S.C.A. § 7103(b) (West Supp. 1998), the 
Acting Chairman of the Board ordered reconsideration, by an 
expanded panel of the Board, of the December 8, 1987, Board 
decision.  In March 2000, the Vice Chairman of the Board 
enlarged the reconsideration ordered in November 1998 to 
include a June 24, 1993 Board decision which granted an 
increased disability rating, to 70 percent, for the veteran's 
PTSD.  This decision by the reconsideration panel, set forth 
hereinbelow, replaces each above-addressed Board decision and 
is the final decision of the Board.


FINDINGS OF FACT

1.  Since February 1985, owing to PTSD, the veteran has been 
demonstrably unable to obtain or retain employment.


2.  The claim for a TDIU is not legally cognizable.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent schedular rating for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. Part 4, Diagnostic Code 9411 (in 
effect through February 2, 1988).

2.  The requirements for a TDIU have not been met.  38 C.F.R. 
§ 4.16 (as promulgated in 40 Fed. Reg. 42,535 (September 15, 
1975) and presently); Sabonis v. Brown, 6 Vet. App. 426 
(1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Relative to the increased rating issue on appeal, the Board 
finds that VA's duty to assist the veteran has been 
satisfied.  All relevant treatment records have been obtained 
and associated with the veteran's claims folders.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).


I.  Rating in Excess of 50 percent for PTSD

The record reflects that service connection for PTSD was 
established in a rating decision entered in April 1981, at 
which time a 30 percent rating, effective from November 6, 
1980, was assigned in accordance with the then applicable 
criteria of Diagnostic Code 9411.  Thereafter, a related 
increased disability rating, to 50 percent, was awarded, 
effective from November 6, 1980, in a rating decision entered 
in June 1981.  In consideration of treatment rendered the 
veteran for his PTSD while he was hospitalized at a VA 
facility from January 8 to February 19, 1985, a temporary 
total disability ("Paragraph 29") rating was granted in a 
rating decision entered in April 1985, effective January 8, 
1985 (the date, as noted, of the veteran's admission to the 
VA facility) through February 28, 1985.  The former 50 
percent disability rating was reinstated from March 1, 1985. 

In the temporal context of the present issue, which duration 
included the date of the Board's above-cited December 1987 
decision, a 50 percent rating, pursuant to the then 
applicable criteria of Diagnostic Code 9411 (in effect 
through February 2, 1988), was warranted for PTSD where the 
ability to establish or maintain effective or favorable 
relationships with people was substantially impaired, the 
reliability, flexibility, and efficiency levels were so 
reduced by reason of psychoneurotic symptoms as to have 
occasioned severe industrial impairment.  A 70 percent rating 
under such Code required that the ability to establish and 
maintain effective or favorable relationships with people was 
seriously impaired, the psychoneurotic symptoms were of such 
severity and persistence that there was pronounced impairment 
in the ability to obtain or retain employment.  A 100 percent 
rating under Diagnostic Code 9411 required that attitudes of 
all contacts except the most intimate had been so adversely 
affected as to have occasioned virtual isolation in the 
community; totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic and explosions of aggressive energy) associated with 
almost all daily activities, with the same occasioning a 
profound retreat from mature behavior; demonstrably unable to 
obtain or retain employment.

When the veteran was examined by VA in April 1986, he related 
that he had been clinically advised the preceding year to 
dispose of a retail business (of which he had been the 
proprietor) due to lost time, i.e., an inability to get up 
and open the store, occasioned by disablement traceable to 
his PTSD (the report pertaining to the veteran's above-cited 
January-February 1985 VA hospitalization reflects that he had 
apparently finalized his "plans to sell" the store as of that 
time).  He further related that, after selling the store, he 
had been unsuccessful in working on even a part-time basis 
because he was unable, due to his PTSD, to report for work 
with regularity.  Findings on mental status examination 
included poor insight and judgment.  The pertinent 
examination diagnosis was PTSD and the VA examiner commented 
that, due to his PTSD, the veteran was "unable to hold down a 
full-time job".  

The veteran was thereafter hospitalized at a VA facility in 
January 1987, ostensibly in the aftermath of engaging in 
"Russian Roulette" on himself.  Treatment rendered the 
veteran in the course of his hospitalization included Vietnam 
group therapy.  At the time of his discharge approximately 
three weeks after admission, the veteran was noted to be "not 
employable".  The principal discharge diagnosis was PTSD.

The Board notes, saliently, that the three criteria of the 
temporally applicable promulgation of Diagnostic Code 9411 
pertaining to a 100 percent rating for PTSD (one criterion of 
which, as in effect prior to February 3, 1988, and thereafter 
into the mid-1990's, was a demonstrable inability to obtain 
or retain employment) were subsequently found by the United 
States Court of Appeals for Veterans Claims to each comprise 
an "independent" basis for granting a 100 percent disability 
rating.  See Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  On 
considering, in light of Johnson, supra, the above-quoted 
opinion by the April 1986 VA examiner (i.e., the veteran was 
"unable to hold down a full-time job") in conjunction with 
the observation reflected on the January 1987 VA 
hospitalization report (i.e., the veteran was not 
"employable" at that time), the Board concludes that, due to 
his PTSD, the veteran was demonstrably unable to obtain or 
retain employment at least since February 1985, by which time 
he had affirmatively decided to liquidate his retail 
business.  There is no competent evidence which conflicts 
with the above-stated conclusions.  Accordingly, the Board is 
of the view that, based upon the January 1985 claim for 
increase, a 100 percent schedular rating for PTSD is in 
order.  Such benefit is, therefore, granted.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. Part 4, Diagnostic Code 9411 (in 
effect through February 2, 1988).


II.  TDIU

The pertinent provisions of 38 C.F.R. § 4.16, bearing on 
entitlement to a total compensation rating based on 
unemployability, as promulgated at the time of the December 
1987 Board decision (see 40 Fed. Reg. 42,535, supra) and 
presently, contemplate an award of such benefit (i.e., a 
TDIU) only if the claimant is (or was) not in receipt of a 
100 percent rating.  Given the disposition advanced by the 
Board in the preceding section (awarding a 100 percent 
rating), then, and since the law rather than the evidence is 
dispositive of the resolution of the present issue, the claim 
for a TDIU is without legal merit and is, accordingly, 
denied.  See Sabonis, supra.




ORDER

A 100 percent schedular rating for PTSD is granted, subject 
to controlling regulations governing the payment of monetary 
benefits.  

A total rating based on unemployability due to service-
connected disabilities is denied.


			
	JACQUELINE E. MONROE	I.S. SHERMAN
              Veterans Law Judge                                      
Veterans Law Judge
        Board of Veterans' Appeals	 Board of Veterans' Appeals


		
	BARBARA B. COPELAND
Veterans Law Judge
                                              Board of 
Veterans' Appeals


			
	L.W. TOBIN	ANDREW J. MULLEN
              Veterans Law Judge                                      
Veterans Law Judge
        Board of Veterans' Appeals	 Board of Veterans' Appeals


		
	BRUCE E. HYMAN
Veterans Law Judge
                                              Board of 
Veterans' Appeals

 

